ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s AFCP 2.0 Request with Amendments and Remarks filed on 02/11/2021, which have been entered. As filed by Applicant: Claims 1-3, 7 and 10 are pending. Claim 1 is currently amended. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	The provisional rejection of claims 1-3, 7, and 10 on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/485,319 is withdrawn in view of Applicant’s amendments to the claims in both applications (the most recent Listing of Claims in App. ‘319 was filed on 02/19/2021).


Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 12/17/2020 was filed after the mailing date of the Final Rejection on 12/17/2020 (note that a mail date is after the date when the Examiner finished/posted the office action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner. An initialed copy is attached.
Response to Arguments
6.	Applicant’s arguments, filed 02/11/2021, with respect to the rejection of claims 1-3, 7, 10 under 35 U.S.C. 103 as being unpatentable over DeClercq (US 2002/0128170 A1), in view of Buzzacarini (US 2002/0077265 A1), have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 


Allowable Subject Matter

7.	Claims 1-3, 7 and 10 are allowed.

8.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over the closest related references, DeClercq (US 2002/0128170 A1) and Buzzacarini (US 2002/0077265 A1), for the detailed reasons presented in Applicant’s Remarks filed on 02/11/2021.
In agreement with Applicant’s arguments, the prior art does not disclose or fairly suggest a method comprising pouring a laundry serum composition on top of a laundry liquid poured in a washing machine drawer, drum or dosing shuttle so as to result in the laundry serum composition floating on and being immiscible with the laundry liquid for at least 5 minutes, as required by amended claim 1.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of DeClercq and/or Buzzacarini to arrive at the claimed method of delivering a laundry serum composition into a wash or rinse cycle as a whole with its on top of the laundry liquid.
The remaining references listed on form PTO-892 have been reviewed by the Examiner and are considered to be state of the art methods for delivering laundry compositions cumulative to or less material than the prior art references discussed in the prosecution history of this application.
One of ordinary skill in the art would not find the instantly claimed method limitations to be obvious variants of the prior art teachings and other known methods for delivering both a laundry serum composition and laundry liquid into a washing machine drawer, drum or dosing shuttle. Emphasis above was added by the Examiner.
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        February 25, 2021